Title: To James Madison from Richard Mentor Johnson, 10 February 1809
From: Johnson, Richard Mentor
To: Madison, James



Congress Hall. Feb. 10th. 09

Having mentioned & recommended, to your consideration, Mr. Thomas, deligate from the Indiana Territory, for a Judicial appointment, in the Illinois Territory; & Nathaniel Pope Esq for the office of Secretary of sd. Territory, that duty which I owe to you, & which I hope ever to feel, induces me to state in writing, their pretensions to your confidence.
Mr Thomas has been in the Practice of Law, about five years.  He has served, in the Legislature of the Indiana Territory; & was a member when elected to Congress.  He has presided in the Indiana Legislature four Sessions.  I have the best evidence that his appointment would give very general satisfaction in the new Territory.  I have had no personal acquaintance, with Mr Thomas, until this Session.  But from the knowledge I have of his character from others & what I know my self, I am satisfyed, that he will discharge the duties of a Judge, if appointed, with fidelity, & Gives Satisfaction to the people of the Territory.
I have very little personal acquaintance with Mr Nat. Pope.  But no man of his age in the Western Country has a higher reputation as to moral character, his abilities or his information.  He has lived Several years, on the West Side of the Mississippi; but he has attended the Courts of the Indiana Territory, in that part now erected into a Territory.  Thre is no doubt of the satisfaction, which his appointment would give in the Territory, as he is very popular & much beloved by the people there, as I am well informed.
I am authorised to Say that Mr Boyle would prefer, from many considerations, the Government of the Illinois Territory or the office of Judge in the sd. Territory, to the Government of the Mississippi Territory.  But he wishes it to be understood, that if any person should have been thought of, as the Governor of the Illinois Territory, he does not expect the appointment, & will gratefully accept a Judicial appointment in the new Territory.  With Sentiments of high consideration & real attachment yours &c

Rh: M: Johnson

